         Case 3:12-cr-00849-FM Document 410 Filed 06/03/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                           EL PASO DIVISION
USA                                            §
                                               §      CRIMINAL NO:
vs.                                            §      EP:12-CR-00849(6)-FM
                                               §
(6) Jose Antonio Torres Marrufo                §

                       ORDER SETTING DOCKET CALL
       IT IS HEREBY ORDERED that the above entitled and numbered case is set for
DOCKET CALL in District Courtroom, Room 422, on the 4th Floor of the United States
Courthouse, 525 Magoffin Avenue, El Paso, TX, on Friday, June 07, 2019 at 09:30 AM.

      IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to
counsel for defendant, the United States Attorney, United States Pretrial Services and the United
States Probation Office.


        IT IS SO ORDERED this 3rd day of June, 2019.




                                               ______________________________
                                               FRANK MONTALVO
                                               UNITED STATES DISTRICT JUDGE
